Citation Nr: 0832156	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-21 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from February 1943 to December 
1945.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In the course of the veteran's claim, jurisdiction 
over his file was transferred to the Houston, Texas, RO.  

In August 2008 the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing conducted 
between the Houston RO and the Board at VA Central Office.  A 
transcript is contained in the claims file.  



FINDINGS OF FACT

1.  The evidence preponderates against the veteran having 
hearing loss of either ear which developed in service or is 
otherwise causally related to service.

2.  Hearing loss of either ear, as an organic disease of the 
nervous system, was not shown to be present to a disabling 
degree within the first post-service year.  

3.  The evidence preponderates against the veteran having 
tinnitus which developed in service or is otherwise causally 
related to service.

4.  Tinnitus, as an organic disease of the nervous system, 
was not shown to be present to a disabling degree within the 
first post-service year



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The RO issued a VCAA letter in January 2005 addressing the 
veteran's claims, including service connection for bilateral 
hearing loss and tinnitus.  The January 2005 letter 
effectively satisfied all three notice requirements of the 
VCAA, prior to initial adjudication of the claims for service 
connection for bilateral hearing loss and tinnitus in June 
2005.  The letter informed of the evidence required to 
substantiate the claims for service connection.  See 
38 C.F.R. Part 3.  It also informed as to what evidence VA 
would seek to provide and what evidence the veteran was 
expected to provide.  Also by that letter, the veteran was 
told that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
These Dingess elements of notice were not afforded the 
veteran prior to the RO adjudication in June 2005 of the 
claims for service connection for bilateral hearing loss and 
tinnitus.  However, the RO issued a March 2006 letter 
generally addressing issues of entitlement to ratings and 
effective dates for service-connected disabilities, and an 
SOC was subsequently issued in July 2006 readjudicating the 
appealed claims.  In any event, there can be no prejudice 
herein because the appealed claims are herein denied.  


With regard to the VA duty to assist the veteran in the 
development of the claims, VA duly assisted the veteran by 
attempting to obtain service treatment records (STRs), and 
was advised by a May 2005 reply from the National Personnel 
Records Center (NPRC) that those records were lost by fire.  
When a veteran's service records have been destroyed, VA has 
an obligation to search for alternative records which might 
support the veteran's case.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The RO duly obtained a record of service hospital admissions, 
and associated this with the claims file.  The RO also 
informed the veteran by the June 2005 rating action that the 
service records were lost by fire.  The RO also sought from 
the veteran, including by the January 2005 VCAA letter, lay, 
medical, or other evidence of the presence of hearing loss or 
tinnitus from service to the present.  The VCAA letter 
requested that the veteran advise of any VA and/or private 
medical sources of evidence pertinent to his claims, and to 
provide necessary authorization to obtain those records.  It 
also requested evidence and information about treatment after 
service.  The veteran informed of no such post-service 
records, and provided none to be associated with the clams 
folder.
 
With the veteran's authorization, the RO obtained records 
from Christus St. Joseph Hospital.  However, these proved to 
be unrelated to the veteran's claims.  The veteran also 
submitted a record of audiometric examination in August 2004 
at the University of Houston, and provided authorization to 
obtain records from that facility.  However, that 
authorization informed only of an audiometric visit for which 
the veteran had already submitted the audiometric record.  
Hence, all indicated avenues of records development were 
pursued by the RO.  

The veteran was also afforded a VA audiology examination to 
address his claimed disorders and questions of etiology as 
related to service.  The veteran provided statements in 
furtherance of his claim in written form, upon that VA 
examination, and in testimony before the undersigned at the 
August 2008 hearing.  He advised of no additional obtainable 
VA or private treatment records pertinent to his hearing loss 
and tinnitus claims, beyond those already noted and 
appropriately pursued.  All records and statements received 
were associated with the claims folder, and the veteran was 
duly informed, including by the appealed June 2005 rating 
action as well as by the July 2006 SOC and a July 2007 SSOC, 
of records obtained in furtherance of his claims, and thus by 
implication of records not obtained.  The veteran was 
adequately informed of the importance of obtaining all 
relevant records.  He has not identified any additional 
existing evidence presenting a reasonable possibility of 
furthering the appealed claims.  

The May 2007 VA audiology examiner carefully reviewed the 
record, examined the veteran, and provided medical findings 
and opinions which, when taken together with the balance of 
evidence of record, afford sufficient evidentiary bases for 
the Board's determinations herein.  Hence, the Board finds 
the May 2007 VA examination report, taken together with all 
the evidence of record, to be adequate for purposes of the 
present determinations.  

There remains no further duty to develop the claims here 
adjudicated.  There is no indication that reported or 
otherwise available treatment or examination records have not 
been appropriately requested, and obtained records were 
associated with the claims folders.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of these 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).  Here, the claimant has 
not demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Id.

The veteran has addressed his claims by submitted statements, 
statements upon VA examination in May 2007, and his hearing 
testimony.  There is no indication that he desires a further 
opportunity to address his claims which has not been 
fulfilled.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2007).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

With a chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases, such as organic diseases of the nervous 
system, (e.g., sensorineural hearing loss or tinnitus), may 
be subject to service connection based upon presumed 
incurrence in service if manifested to a compensable degree 
within one year subsequent to service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).

The threshold for normal hearing is from 0 to 20 decibels 
(dB),with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, 4000 hertz (Hz) is 40 decibels (dB) or 
greater, or where the auditory thresholds for at least three 
of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 
26 dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran contends, in essence, that he developed bilateral 
hearing loss and tinnitus in service, or that these 
conditions are otherwise causally related to service, 
including his noise exposure working as a crane operator in 
the Army.  He served as as a crane operator in both the 
American Theater and the Asiatic Theater of Operations during 
World War II.

As noted above, an NPRC reply to an RO request in May 2005 
advised that the veteran's STRs had been lost by fire.  The 
RO accordingly obtained a record documenting in-service 
hospital admissions, but this record did not inform of any 
condition of hearing loss or tinnitus, or of noise exposure.  

The veteran asserts that he developed hearing loss and 
tinnitus in service, but there are no corroborating records 
from service, or indeed for over 50 years following service, 
of any hearing loss or tinnitus.  The veteran has himself 
made contradictory and/or contradicted statements regarding 
his noise exposure in service and after service, and 
regarding the onset of tinnitus and hearing loss symptoms.  

Specifically, the veteran reported at his VA hearing loss 
examination in May 2007 that his tinnitus began in 1980, 
whereas at his hearing in August 2008 he testified that it 
began in 1944, shortly prior to his separation from service 
in 1945.  He reported at the May 2007 examination that he 
wore hearing protection on the firing range in service, but 
did not wear hearing protection for his in-service work as a 
crane operator, whereas at his August 2008 hearing the 
veteran testified that he had worn earmuff-type hearing 
protection for his work as a crane operator in service.  At 
the May 2007 examination he stated that, while working as a 
baggage handler for American Airlines for 25 years after 
service, he worked inside, and not outside around the 
airplanes. 

At his August 2008 hearing, the veteran repeated this 
contention of not working around airplanes after service 
during his 25 years of work as a baggage handler for American 
Airlines, contending that he had worked inside in the back on 
a crane.  However, the veteran's wife stated at the May 2007 
examination that, in his duties as a baggage handler, the 
veteran did work outside loading luggage onto airplanes.  

These contradictory or contradicted statements simply cannot 
be reconciled with any clarity from the evidence of record, 
except possibly by noting that the veteran demonstrated 
difficulty with memory at his August 2008 hearing, testifying 
that he could not recall whether he had fired an M1 rifle at 
the rifle range in service, or what sort of things he lifted 
with his crane in the course of his crane work in service.  
His contradictory statements regarding the onset of tinnitus, 
and the use of hearing protection while performing crane work 
in service, also would suggest faulty memory.  

Although of course any Army veteran would have been exposed 
to noise in service, this case presents with no service 
records to corroborate unusual acoustic trauma or hearing 
loss or tinnitus in service, and only the veteran's 
statements and testimony may potentially establish such in-
service noise exposure or dates of onset of tinnitus or 
hearing loss.  Because of the inconsistent and contradictory 
or contradicted nature of these statements, the Board finds 
that they are not reliable or are not credible, and hence 
ultimately cannot serve to support the veteran's claims for 
service connection for hearing loss and tinnitus.  The law 
recognizes the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995) (holding that credibility can be impeached generally 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character).

Both hearing loss and tinnitus were found by the VA examiner 
on VA audiology examination in May 2007.  Upon authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
60
80
70
LEFT
40
55
75
80
85

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 72 percent in the left ear.

However, the VA examiner concluded that, based on the 
inadequate record and the veteran's contradicted statements, 
"it is impossible to do anything other than render a guess 
as to the effect of military noise exposure on this 
individual's hearing and reported tinnitus."  It is notable 
that the examiner's conclusion was not colored by the 
veteran's statement at the August 2008 hearing that he did 
wear hearing protection at work as a crane operator in 
service (the May 2007 examiner relying instead on the 
veteran's statement that he had not worn such hearing 
protection).  Thus, the VA examiner's conclusions are not 
cognizable because they rely on what the Board has concluded 
are non-reliable statements by the veteran. 

A medical opinion based on an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
In any case, this examiner ultimately concluded (which 
conclusion, as the examiner herself noted, was no more than 
speculation) that it is not at least as likely as not that 
the veteran's hearing loss and tinnitus are related to 
service.  Thus, whether the VA examiner's opinion is accepted 
or not, the examination ultimately does not serve to support 
the claim, except to the extent of establishing hearing loss 
and hearing loss disability for VA purposes, and current 
tinnitus, at the present time.  38 C.F.R. § 3.385; Hensley.  
The examiner did medically note - and this evidence is 
cognizable because it does not specifically rely on 
inconsistent statements - that the veteran's hearing loss and 
tinnitus could be due to post-service occupational noise 
exposure, or could be age-related.  

The claims file does contain an August 2004 private 
audiological evaluation which also establishes the presence 
of hearing loss bilaterally.  However, this record does not 
serve to support the onset of hearing loss or tinnitus in 
service or for many years after service, and does not 
otherwise serve to support a causal link between service and 
current hearing loss or tinnitus.  Other clinical records, 
from Christus St. Joseph Hospital received into the record in 
February 2005, do not relate to either hearing loss or 
tinnitus.  

Upon careful consideration of the evidentiary record before 
us, the Board concludes that in the absence of credible 
evidence of significant noise exposure in service, or 
credible evidence of hearing loss or tinnitus with onset in 
service or for years thereafter, or credible evidence 
otherwise causally linking current hearing loss or tinnitus 
to service, and with the evidence of post-service work for 25 
years as an airline baggage handler with a reasonable 
likelihood of noise exposure during that post-service 
employment, all summed up with the medically identified 
plausibility of the veteran's hearing loss also being age-
related, the preponderance of the evidence is against the 
veteran's claims for service connection for hearing loss and 
tinnitus on a direct basis.  38 C.F.R. § 3.303.  Because 
there is no credible evidence of hearing loss or tinnitus 
present within the first post-service year, service 
connection on a first-year-post-service presumptive basis is 
also not warranted for either claim.  38 C.F.R. §§ 3.307, 
3.309.  

Where, as here, STRs are presumed destroyed, the Board's 
obligation to explain its findings and to consider the 
benefit-of-the-doubt rule is heightened.  O'Hare, supra.  
Moreover, although there is a lack of STRs, VA regulations 
provide that service connection may be shown through other 
evidence.  Smith v. Derwinski, 2 Vet. App. 147 (1992); 38 
C.F.R. § 3.303(a) (1994).  This evidence may be private 
medical records showing treatment of the claimed disability, 
fellow service personnel statements, personal testimony, etc. 
The evidence may also be statements provided by accredited 
military experts.

The Board has here carefully considered all the evidence of 
record, including the statements by the veteran and his wife 
at the May 2007 VA examination, as well as the veteran's 
August 2008 hearing testimony, and has weighed them with due 
consideration for how favorably they may be considered in 
support of the claims.  

Ultimately, however, the dearth of cognizable or credible 
evidence to support the veteran's contentions that his 
hearing loss and tinnitus either began in service or are 
related to noise exposure in service precludes a finding by 
the Board that the evidence either favors the veteran's 
claims or is in equipoise.  Rather, the Board concludes that 
the weight of the evidence is against both claims, 
considering particularly the absence of evidence of hearing 
loss or tinnitus in service or for over 50 years after 
service and the opinion of the VA examiner that post-service 
noise exposure and the veteran's advanced age are likely 
causes of his hearing trouble.  

Because the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


